Citation Nr: 0033345	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a right shoulder injury.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a ligament injury to the right wrist.

4.  Entitlement to a higher initial evaluation for the 
residuals of a left foot injury with removal of ganglion 
cyst, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1991.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The issue of a higher initial evaluation for 
the residuals of a left foot injury with removal of ganglion 
cyst is the subject of a remand immediately following this 
decision.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO granted service 
connection for sinusitis, assigning a noncompensable 
evaluation (the evaluation was subsequently increased to 10 
percent by an April 1994 decision); for the residuals a right 
shoulder injury, assigning a noncompensable evaluation; for 
the residuals of a ligament injury to the right wrist, 
assigning a noncompensable evaluation; and for the residuals 
of an injury to the left foot with removal of ganglion cyst, 
assigning a 10 percent evaluation.

2.  The RO notified the appellant of the March 1992 decision 
by a letter dated March 30, 1992.

3.  In June 1992, the appellant filed a notice of 
disagreement in which he discussed only the percentage of 
disability compensation awarded for his left foot condition.

4.  On June 22, 1992, the RO issued a statement of the case 
identifying the issue as the evaluation of the service-
connected residuals of a left foot injury with removal of 
ganglion cyst.

5.  The veteran filed a substantive appeal in August 1992, in 
which he stated that he intended to disagree with the 
evaluations assigned all the disabilities service-connected 
in the March 1992 decision.

6.  On April 8, 1994, the RO issued a supplemental statement 
of the case in which it identified the issues as (1) 
entitlement to an increased evaluation for the residuals of a 
left foot injury with removal of ganglion cyst, (2) 
entitlement to an increased evaluation for sinusitis, (3) 
entitlement to a compensable evaluation for the residuals of 
a right shoulder injury, and (4) entitlement to a compensable 
evaluation for the residuals of a ligament injury to the 
right wrist.

7.  The veteran did not file a substantive appeal as to the 
issues of entitlement to an increased evaluation for 
sinusitis, entitlement to a compensable evaluation for the 
residuals of a right shoulder injury, and entitlement to a 
compensable evaluation for the residuals of a ligament injury 
to the right wrist, which were assigned in the March 1992 
decision-either within 60 days of the issuance of the 
supplemental statement of the case or within one year of the 
notice of that rating decision.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the evaluation assigned the service-connected sinusitis.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).

2.  There is no appeal pending before the Board concerning 
the evaluation assigned the service-connected residuals of 
the right shoulder injury.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2000).

3.  There is no appeal pending before the Board concerning 
the evaluation assigned the service-connected residuals of 
ligament injury to the right wrist.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review of an RO decision is initiated by a timely 
filed Notice of Disagreement (NOD) and completed by a timely 
filed substantive appeal after a Statement of the Case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  An 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203.

On March 30, 1992, the RO notified the veteran of its 
decision granting service connection for the residuals of 
injuries to the right shoulder, the left foot, and the right 
wrist, and for sinusitis, and assigning noncompensable 
evaluations.  The veteran filed a timely NOD in June 1992, in 
which he stated he disagreed with the evaluation assigned his 
left foot condition.  On June 22, 1992, the RO furnished him 
an SOC in which it addressed the issue of an increased 
evaluation for the residuals of a left foot injury with 
removal of ganglion cyst.  The RO advised him in an 
accompanying letter that to perfect his appeal he must file a 
substantive appeal within 60 days or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action he had appealed.  In August 1992, the veteran 
filed a VA Form 9 in which he noted that he disagreed with 
the evaluations assigned all four service-connected 
disabilities addressed by the March 1992 decision-not just 
that assigned the left foot disability.  In addition, he 
discussed errors of law and fact he perceived in the March 
1992 decision regarding these issues.  In April 1994, the RO 
issued a supplemental SOC (SSOC) of the case in which it 
addressed the issues of (1) entitlement to an increased 
evaluation for the residuals of a left foot injury with 
removal of ganglion cyst, (2) entitlement to an increased 
evaluation for sinusitis, (3) entitlement to a compensable 
evaluation for the residuals of a right shoulder injury, and 
(4) entitlement to a compensable evaluation for the residuals 
of a ligament injury to the right wrist.  The RO advised him 
in an accompanying letter that, if there was an issue in the 
SSOC not included in a previously submitted substantive 
appeal, the veteran must respond within 60 days to perfect 
his appeal of the new issue(s).  No other written 
communication from the veteran or his representative was 
received within 60 days of this SSOC or within the year after 
the notice of the March 1992 rating decision was mailed which 
sufficed as a substantive appeal concerning the issues of 
evaluation of the sinusitis, right shoulder injury, or right 
wrist injury.  An Informal Hearing Brief identifying all four 
issues was filed with the Board in August 2000.  However, 
this document was not filed in time to be considered a timely 
substantive appeal.

In a letter dated September 25, 2000, the Board informed the 
appellant that the substantive appeal received in August 1992 
did not allege specific errors of law or fact with respect to 
the issues of entitlement to an increased evaluation for 
sinusitis, entitlement to a compensable evaluation for the 
residuals of a right shoulder injury, and entitlement to a 
compensable evaluation for the residuals of a ligament injury 
to the right wrist identified in the April 1994 SSOC (of 
which notice was given to the veteran April 8, 1999).  The 
Board informed the appellant that pursuant to 38 C.F.R. 
§ 20.203 he was given 60 days from the date of the letter to 
present a written argument or to request a hearing to present 
oral arguments in support of his appeal of these issue.  
Neither the veteran nor his representative responded to this 
letter.

The veteran had until on or about June 8, 1994, to file a 
timely substantive appeal or a request for an extension of 
time concerning the issues of entitlement to an increased 
evaluation for sinusitis, entitlement to a compensable 
evaluation for the residuals of a right shoulder injury, and 
entitlement to a compensable evaluation for the residuals of 
a ligament injury to the right wrist, assigned in the March 
1992 rating decision, of which he was given notice March 30, 
1992.  This date-60 days following the date of the letter 
accompanying the April 1994 SSOC identifying all four 
issues-is the later of the two dates set out in 38 C.F.R. 
§ 20.302(b).  

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issue of entitlement to an 
increased evaluation for sinusitis, entitlement to a 
compensable evaluation for the residuals of a right shoulder 
injury, and entitlement to a compensable evaluation for the 
residuals of a ligament injury to the right wrist, the 
veteran did not respond with a substantive appeal identifying 
these three issues following the April 1994 SSOC.  The 
appellant was so informed and given 60 days to present 
argument or request a hearing.  He has not responded.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to the issues of entitlement to an 
increased evaluation for sinusitis, entitlement to a 
compensable evaluation for the residuals of a right shoulder 
injury, and entitlement to a compensable evaluation for the 
residuals of a ligament injury to the right wrist.  
Accordingly, the Board lacks jurisdiction regarding the 
aforesaid issues.  The claim with respect to these issues are 
dismissed.


ORDER

The appeal of the denial of entitlement to a higher initial 
evaluation for sinusitis is dismissed. 

The appeal of the denial of entitlement to an initial 
compensable evaluation for entitlement to a compensable 
evaluation for the residuals of a right shoulder injury is 
dismissed.

The appeal of the denial of entitlement to a compensable 
evaluation for the residuals of a ligament injury to the 
right wrist is dismissed.


REMAND

As noted above, the veteran also seeks a higher initial 
evaluation for the residuals of left foot injury with removal 
of ganglion cyst.  The Board has reviewed the record and 
finds that additional development is required prior to the 
completion of appellate action.

The Board notes that the most recent medical evidence of 
record is a VA examination report dated in December 1992.  No 
treatment records are present in the claims file now before 
the Board.  Moreover, Board notes that "staged" ratings may 
apply in the present case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The record, however, is insufficient 
for such an analysis as required by the law.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) ("[W]here the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination"); and Snuffer v. Gober, 10 Vet. App. 400 
(1997).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers who have treated him for his 
left foot disability.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
left foot disability.  The RO should 
ensure that it has all obtainable 
treatment records for which it has 
knowledge.

3.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected left foot 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand, and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected left foot 
disability-including, specifically, the 
effects of pain and weakness on range of 
motion and functionality-in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45 and of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

4.  The RO should re-evaluate the 
veteran's service-connected left foot 
disability in light of the newly acquired 
evidence and determine whether higher 
evaluations are appropriate.  In so 
doing, the RO should consider whether the 
evidence supports "staged" ratings, in 
accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The RO should 
also consider whether the veteran 
exhibits symptomatology that warrants 
separate, compensable evaluations under 
other diagnostic codes, in accordance 
with Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) and the precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97).

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


